DETAILED ACTION
Claims 1-3, 7-10, 14-17, and 21-23 are presented for examination. Claims 1, 8, and 15 stand currently amended. Claims 21-23 are new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of Office Action
The following is a brief summary description of new ground(s) of rejection (if any) and the reason why those new ground(s) are made necessary by this amendment:
New claims 21-23 are newly rejected.
Response to Arguments
Applicant's remarks filed 17 June 2022 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 8 argues:
Applicant has amended independent claim I to in part recite that " the downstream comparison points comprise fan-out nodes and the upstream comparison points comprise fan-in nodes, wherein the fan-out nodes and fan-in nodes are correlated with the RTL logic to generate a set of fan-out nodes and fan-in nodes that define end points of the GL netlist logic." Support for this amendment may be readily found in the present specification, see, e.g., paragraph 00019.
It is respectfully submitted that the cited art, alone or in combination, as cited, fails to teach (or even suggest) the claimed combination of features such as set forth in claim 1,
This argument is unpersuasive.
Mariani paragraph 43 lines 28-31 teach “Since the list originates from a description at the RTL level (register-transfer-level), the registers are the base elements of this description and are therefore employed in order to identify the elementary parts EP.” Mariani, as discussed above, paragraph 43 lines 48-49 teach “to extract the gates that compose the ‘fan-in’ and ‘fan-out’ of each elementary part EP, intended as a register.”
Without loss of generality, the gates that compose each elementary part are end points of the GL netlist logic. These nodes that compose the EPs are correlated with the corresponding description at the RTL level that are the base elements employed to identify the elementary parts EP.
Within the claims the term “end points” is not further described. Accordingly, the gates/nodes that compose the respective elementary parts are interpreted as the necessary end points of corresponding RTL logic. While a great many other interpretations are possible, this interpretation is at least consistent with the broadest reasonable interpretation of the claim language as now recited.
Dependent claims 21-23 are not separately argued. See Examiner’s detailed rejection regarding claims 21-23 below.
Claim Objections
Claims 8 and 15 have been appropriately corrected. Accordingly, Examiner's objection(s) to the claim(s) are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tuzov, I., et al. “Speeding-up Simulation-Based Fault Injection of Complex HDL Models” IEEE 2016 Seventh Latin-American Symposium on Dependable Computing, pp. 51-60 (2016) [herein “Tuzov”] in view of US 2016/0125110 A1 Mariani, et al. [herein “Mariani”] and US patent 7,703,054 B2 Chen, et al. [herein “Chen”].
Claim 1 recites “1. A method to perform a hybrid Register Transfer Level (RTL)/gate-level (GL) fault injection simulation of a hardware design to form a minimum logic cloud.” Tuzov title discloses “Speeding-up simulation-based fault injection.” Tuzov abstract teaches “It relies on the use of mixed-level HDL-assemblies, where the implementation-level model of the fault injection target coexists with the rest of system structures, that are modeled at higher levels of abstraction.” Simulation based fault injection is performing fault injection simulation. Using the mixed-level model is using the respective hybrid RTL/GL netlist code.
As discussed below, the optimized hybrid RTL/GL fault injection excludes flip-flops and other memory devices. Therefore it forms a minimum logic cloud. In particular, see discussion of Chen column 6 lines 25-29 below.
Claim 1 further recites “comprising: generating a list of one or more fault nodes in a GL netlist for the hardware design.” Tuzov page 54 left column second paragraph discloses:
Once the mixed-level model is available, the implementation-level model of the target unit is parsed, according to the naming convention of the selected synthesis tool (Xilinx’s XST in this case), to identify existing fault injection points according to the implementation-level primitives defined in the vendor library.
Identifying fault injection points in the implementation-level model is generating a list of one or more fault nodes in a gate-level netlist hardware design. See definition of “implementation-level model” at Tuzov page 52 left column first paragraph stating it is the placed and routed “gate-level netlist.”
Claim 1 further recites “mapping functionally equivalent comparison points between RTL logic for the hardware design and GL netlist of the hardware design.” Tuzov page 53 right column last paragraph to page 54 first paragraph discloses:
Building this mixed model is not as straightforward is it could seem. First, a hierarchical netlist should be obtained from the source RTL model by enabling the Keep Hierarchy synthesis option. … the interfaces between the implementation-level model and the RTL model should be reconnected.
The RTL model corresponds with the RTL logic. The implementation-level model corresponds with GL netlist logic. The interface connections between the RTL model and implementation-level model is an equivalency mapping between the two.
Claim 1 further recites “identifying a nearest set of downstream comparison points for one or more logic paths for the one or more fault nodes; identifying a nearest set of upstream comparison points for the one or more identified downstream comparison points.” Tuzov page 53 right column last paragraph to page 54 first paragraph discloses:
Building this mixed model is not as straightforward is it could seem. First, a hierarchical netlist should be obtained from the source RTL model by enabling the Keep Hierarchy synthesis option. … the interfaces between the implementation-level model and the RTL model should be reconnected.
The hierarchy of the netlist synthesis corresponds with identified logic paths and respective sets of points.
But Tuzov does not explicitly disclose identifying upstream and downstream comparison points. However, in analogous art of simulating faults in integrated circuit designs, Mariani paragraph 43 lines 36-38 teaches “extraction of the information relative to the input logic cones and/or the output cones corresponding to each register is envisaged.” Mariani paragraph 43 lines 46-50 teach:
in the case of a gate-level description, this information is extracted from the netlist, employing commands available in the synthesis tool, in order to extract the gates that compose the "fan-in" and "fan-out" of each elementary part EP, intended as a register.
Identifying the “fan-in” and “fan-out” of the elementary parts (EPs) is identifying a nearest set of upstream and downstream comparison points.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov and Mariani. One having ordinary skill in the art would have found motivation to use extracting the fan-in and fan-out of registers into the system of accurately assessing HDL designs for the advantageous purpose of extracting information about the input and output logic cones of registers in the design. See Mariani paragraph 43 lines 36-38. Further motivation is found for purposes of calculating “the number of gates” which “can be employed as a measure of the area of the logic cone[s].” See Mariani paragraph 43 lines 58-60.
Claim 1 further recites “forming a minimum logic cloud by replacing the RTL logic with equivalent GL netlist logic to provide a hybrid RTL/GL netlist through a combination of substituting GL netlist logic including the one or more fault nodes.” Tuzov page 53 right column last paragraph to page 54 first paragraph discloses:
Building this mixed model is not as straightforward is it could seem. First, a hierarchical netlist should be obtained from the source RTL model by enabling the Keep Hierarchy synthesis option. … the interfaces between the implementation-level model and the RTL model should be reconnected.
Building the mixed model is replacing respective RTL logic with equivalent gate-level (GL) netlist logic. See further Tuzov page 54 figure 2. The RTL model corresponds with the RTL logic. The implementation-level model corresponds with GL netlist logic. The interface connections between the RTL model and implementation-level model is an equivalency mapping between the two.
Claim 1 further recites “and reducing the GL netlist logic into equivalent Boolean expressions or a truth table that represents and provides access to the one or more fault nodes.” From the above list of alternatives the Examiner is selecting “Boolean expressions.”
Neither Tuzov nor Mariani explicitly disclose reducing the GL netlist into equivalent Boolean expressions; however, in analogous art of circuit design emulation, Chen column 6 lines 25-29 teaches:
The non-optimized gate level netlist is then processed (step 70) to determine the appropriate Boolean equation for each logic block's internal signals using well-known schematic diagram logic analysis tools and to identify all memory devices (e.g. flip-flops, latches, RAMs, ROMs) defined by the non-optimized gate level netlist (step 70).
Processing the gate level netlist to determine an appropriate Boolean equation is reducing the gate level (GL) netlist logic into equivalent Boolean expressions. Identified memory devices correspond with one or more fault node locations.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov, Mariani, and Chen. One having ordinary skill in the art would have found motivation to use determining appropriate Boolean equations of netlists into the system of simulating complex circuit designs for the advantageous purpose of emulating equivalent waveform data while enabling a designer to debug a circuit at the register transfer level (RTL). See Chen column 7 lines 40-46 and column 8 lines 6-9.
Claim 1 further recites “and performing fault injection simulating using the hybrid RTL/GL netlist code.” Tuzov title discloses “Speeding-up simulation-based fault injection.” Tuzov abstract teaches “It relies on the use of mixed-level HDL-assemblies, where the implementation-level model of the fault injection target coexists with the rest of system structures, that are modeled at higher levels of abstraction.” Simulation based fault injection is performing fault injection simulation. Using the mixed-level model is using the respective hybrid RTL/GL netlist code discussed above.
Regarding fault injection of the gate level netlist Boolean expressions taught by Chen discussed above, see further Chen column 6 line 66 to column 7 line 2 (“to emulate behavior of the circuit … in response to a set of input signals”).
Claim 1 further recites “wherein the downstream comparison points and the upstream comparison points comprise the equivalent GL netlist logic influenced by the one or more fault nodes and correspond to the RTL logic to be replaced.” Tuzov does not explicitly disclose identifying upstream and downstream comparison points. However, in analogous art of simulating faults in integrated circuit designs, Mariani paragraph 43 lines 36-38 teaches “extraction of the information relative to the input logic cones and/or the output cones corresponding to each register is envisaged.” Mariani paragraph 43 lines 46-50 teach:
in the case of a gate-level description, this information is extracted from the netlist, employing commands available in the synthesis tool, in order to extract the gates that compose the "fan-in" and "fan-out" of each elementary part EP, intended as a register.
Identifying the “fan-in” and “fan-out” of the elementary parts (EPs) is identifying a nearest set of upstream and downstream comparison points.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov and Mariani. One having ordinary skill in the art would have found motivation to use extracting the fan-in and fan-out of registers into the system of accurately assessing HDL designs for the advantageous purpose of extracting information about the input and output logic cones of registers in the design. See Mariani paragraph 43 lines 36-38. Further motivation is found for purposes of calculating “the number of gates” which “can be employed as a measure of the area of the logic cone[s].” See Mariani paragraph 43 lines 58-60.
Claim 1 further recites “wherein the downstream comparison points comprise fan-out nodes.” Tuzov does not explicitly disclose identifying upstream and downstream comparison points. However, in analogous art of simulating faults in integrated circuit designs, Mariani paragraph 43 lines 36-38 teaches “extraction of the information relative to the input logic cones and/or the output cones corresponding to each register is envisaged.” Mariani paragraph 43 lines 46-50 teach:
in the case of a gate-level description, this information is extracted from the netlist, employing commands available in the synthesis tool, in order to extract the gates that compose the "fan-in" and "fan-out" of each elementary part EP, intended as a register.
Identifying the “fan-in” and “fan-out” of the elementary parts (EPs) is identifying a nearest set of upstream and downstream comparison points.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov and Mariani. One having ordinary skill in the art would have found motivation to use extracting the fan-in and fan-out of registers into the system of accurately assessing HDL designs for the advantageous purpose of extracting information about the input and output logic cones of registers in the design. See Mariani paragraph 43 lines 36-38. Further motivation is found for purposes of calculating “the number of gates” which “can be employed as a measure of the area of the logic cone[s].” See Mariani paragraph 43 lines 58-60.
Claim 1 further recites “and the upstream comparison points comprise fan-in nodes.” Tuzov does not explicitly disclose identifying upstream and downstream comparison points. However, in analogous art of simulating faults in integrated circuit designs, Mariani paragraph 43 lines 36-38 teaches “extraction of the information relative to the input logic cones and/or the output cones corresponding to each register is envisaged.” Mariani paragraph 43 lines 46-50 teach:
in the case of a gate-level description, this information is extracted from the netlist, employing commands available in the synthesis tool, in order to extract the gates that compose the "fan-in" and "fan-out" of each elementary part EP, intended as a register.
Identifying the “fan-in” and “fan-out” of the elementary parts (EPs) is identifying a nearest set of upstream and downstream comparison points.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov and Mariani. One having ordinary skill in the art would have found motivation to use extracting the fan-in and fan-out of registers into the system of accurately assessing HDL designs for the advantageous purpose of extracting information about the input and output logic cones of registers in the design. See Mariani paragraph 43 lines 36-38. Further motivation is found for purposes of calculating “the number of gates” which “can be employed as a measure of the area of the logic cone[s].” See Mariani paragraph 43 lines 58-60.
Claim 1 further recites “wherein the fan-out nodes and fan-in nodes are correlated with the RTL logic to generate a set of fan-out nodes and fan-in nodes that define end points of the GL netlist logic.” Mariani paragraph 43 lines 28-31 teach “Since the list originates from a description at the RTL level (register-transfer-level), the registers are the base elements of this description and are therefore employed in order to identify the elementary parts EP.” Mariani, as discussed above, paragraph 43 lines 48-49 teach “to extract the gates that compose the ‘fan-in’ and ‘fan-out’ of each elementary part EP, intended as a register.”
Without loss of generality, the gates that compose each elementary part are end points of the GL netlist logic. These nodes that compose the EPs are correlated with the corresponding description at the RTL level that are the base elements employed to identify the elementary parts EP.
Claim 7 further recites “7. The method of claim 1, wherein the RTL logic for the hardware design is implemented using a hardware description language (HDL).” Examiner is interpreting “Verilogic” as typographic error for “Verilog” which is a reference to a hardware description language (HDL).
Tuzov page 51 left column introduction second paragraph lines 1-3 disclose “The use of Hardware Description Languages (HDLs) enables the definition of suitable models for the specification, verification, and implementation of electronic circuits.” Tuzov page 54 left column first paragraph last sentence discloses “this approach automatically supports designs modeled in any HDL supported by the simulator, like VHDL and Verilog in the case of ModelSim.”
Claim 8 recites “8. One or more non-transitory machine-readable media having instructions stored thereon.” Tuzov page 55 left column second paragraph lines 9-10 disclose “different available computing resources: using grid computing facilities or multicore machines.” Grid computing facilities and multicore machines have respective memory or disk storage with software instructions stored thereon.
Claim 8 further recites “that, when executed by a processor to perform a hybrid Register Transfer Level (RTL)/gate-level (GL) fault injection simulation of a hardware design to form a minimum logic cloud.” Tuzov page 55 right column first paragraph discloses “virtual processors” and “processor load” which indicates execution by processors.
Tuzov title discloses “Speeding-up simulation-based fault injection.” Tuzov abstract teaches “It relies on the use of mixed-level HDL-assemblies, where the implementation-level model of the fault injection target coexists with the rest of system structures, that are modeled at higher levels of abstraction.” Simulation based fault injection is performing fault injection simulation. Using the mixed-level model is using the respective hybrid RTL/GL netlist code.
As discussed below, the optimized hybrid RTL/GL fault injection excludes flip-flops and other memory devices. Therefore it forms a minimum logic cloud. In particular, see discussion of Chen column 6 lines 25-29 below.
Claim 8 further recites “result in: generating a list of one or more fault nodes in a GL netlist for the hardware design.” Tuzov page 54 left column second paragraph discloses:
Once the mixed-level model is available, the implementation-level model of the target unit is parsed, according to the naming convention of the selected synthesis tool (Xilinx’s XST in this case), to identify existing fault injection points according to the implementation-level primitives defined in the vendor library.
Identifying fault injection points in the implementation-level model is generating a list of one or more fault nodes in a gate-level netlist hardware design. See definition of “implementation-level model” at Tuzov page 52 left column first paragraph stating it is the placed and routed “gate-level netlist.”
Claim 8 further recites “mapping functionally equivalent comparison points between RTL logic for the hardware design and GL netlist of the hardware design.” Tuzov page 53 right column last paragraph to page 54 first paragraph discloses:
Building this mixed model is not as straightforward is it could seem. First, a hierarchical netlist should be obtained from the source RTL model by enabling the Keep Hierarchy synthesis option. … the interfaces between the implementation-level model and the RTL model should be reconnected.
The RTL model corresponds with the RTL logic. The implementation-level model corresponds with GL netlist logic. The interface connections between the RTL model and implementation-level model is an equivalency mapping between the two.
Claim 8 further recites “identifying a nearest set of downstream comparison points for one or more logic paths for the one or more fault nodes; identifying a nearest set of upstream comparison points for the one or more identified downstream comparison points.” Tuzov page 53 right column last paragraph to page 54 first paragraph discloses:
Building this mixed model is not as straightforward is it could seem. First, a hierarchical netlist should be obtained from the source RTL model by enabling the Keep Hierarchy synthesis option. … the interfaces between the implementation-level model and the RTL model should be reconnected.
The hierarchy of the netlist synthesis corresponds with identified logic paths and respective sets of points.
But Tuzov does not explicitly disclose identifying upstream and downstream comparison points. However, in analogous art of simulating faults in integrated circuit designs, Mariani paragraph 43 lines 36-38 teaches “extraction of the information relative to the input logic cones and/or the output cones corresponding to each register is envisaged.” Mariani paragraph 43 lines 46-50 teach:
in the case of a gate-level description, this information is extracted from the netlist, employing commands available in the synthesis tool, in order to extract the gates that compose the "fan-in" and "fan-out" of each elementary part EP, intended as a register.
Identifying the “fan-in” and “fan-out” of the elementary parts (EPs) is identifying a nearest set of upstream and downstream comparison points.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov and Mariani. One having ordinary skill in the art would have found motivation to use extracting the fan-in and fan-out of registers into the system of accurately assessing HDL designs for the advantageous purpose of extracting information about the input and output logic cones of registers in the design. See Mariani paragraph 43 lines 36-38. Further motivation is found for purposes of calculating “the number of gates” which “can be employed as a measure of the area of the logic cone[s].” See Mariani paragraph 43 lines 58-60.
Claim 8 further recites “forming a minimum logic cloud by replacing the RTL logic with equivalent GL netlist logic to provide a hybrid RTL/GL netlist through a combination of substituting GL netlist logic including the one or more fault nodes.” Tuzov page 53 right column last paragraph to page 54 first paragraph discloses:
Building this mixed model is not as straightforward is it could seem. First, a hierarchical netlist should be obtained from the source RTL model by enabling the Keep Hierarchy synthesis option. … the interfaces between the implementation-level model and the RTL model should be reconnected.
Building the mixed model is replacing respective RTL logic with equivalent gate-level (GL) netlist logic. See further Tuzov page 54 figure 2. The RTL model corresponds with the RTL logic. The implementation-level model corresponds with GL netlist logic. The interface connections between the RTL model and implementation-level model is an equivalency mapping between the two.
Claim 8 further recites “and reducing the GL netlist logic into equivalent Boolean expressions or a truth table that represents and provides access the one or more fault nodes.” From the above list of alternatives the Examiner is selecting “Boolean expressions.”
Neither Tuzov nor Mariani explicitly disclose reducing the GL netlist into equivalent Boolean expressions; however, in analogous art of circuit design emulation, Chen column 6 lines 25-29 teaches:
The non-optimized gate level netlist is then processed (step 70) to determine the appropriate Boolean equation for each logic block's internal signals using well-known schematic diagram logic analysis tools and to identify all memory devices (e.g. flip-flops, latches, RAMs, ROMs) defined by the non-optimized gate level netlist (step 70).
Processing the gate level netlist to determine an appropriate Boolean equation is reducing the gate level (GL) netlist logic into equivalent Boolean expressions. Identified memory devices correspond with one or more fault node locations.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov, Mariani, and Chen. One having ordinary skill in the art would have found motivation to use determining appropriate Boolean equations of netlists into the system of simulating complex circuit designs for the advantageous purpose of emulating equivalent waveform data while enabling a designer to debug a circuit at the register transfer level (RTL). See Chen column 7 lines 40-46 and column 8 lines 6-9.
Claim 8 further recites “and performing fault injection simulating using the hybrid RTL/GL netlist code.” Tuzov title discloses “Speeding-up simulation-based fault injection.” Tuzov abstract teaches “It relies on the use of mixed-level HDL-assemblies, where the implementation-level model of the fault injection target coexists with the rest of system structures, that are modeled at higher levels of abstraction.” Simulation based fault injection is performing fault injection simulation. Using the mixed-level model is using the respective hybrid RTL/GL netlist code discussed above.
Regarding fault injection of the gate level netlist Boolean expressions taught by Chen discussed above, see further Chen column 6 line 66 to column 7 line 2 (“to emulate behavior of the circuit … in response to a set of input signals”).
Claim 8 further recites “wherein the downstream comparison points and the upstream comparison points comprise the equivalent GL netlist logic influenced by the one or more fault nodes and correspond to the RTL logic to be replaced.” Tuzov does not explicitly disclose identifying upstream and downstream comparison points. However, in analogous art of simulating faults in integrated circuit designs, Mariani paragraph 43 lines 36-38 teaches “extraction of the information relative to the input logic cones and/or the output cones corresponding to each register is envisaged.” Mariani paragraph 43 lines 46-50 teach:
in the case of a gate-level description, this information is extracted from the netlist, employing commands available in the synthesis tool, in order to extract the gates that compose the "fan-in" and "fan-out" of each elementary part EP, intended as a register.
Identifying the “fan-in” and “fan-out” of the elementary parts (EPs) is identifying a nearest set of upstream and downstream comparison points.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov and Mariani. One having ordinary skill in the art would have found motivation to use extracting the fan-in and fan-out of registers into the system of accurately assessing HDL designs for the advantageous purpose of extracting information about the input and output logic cones of registers in the design. See Mariani paragraph 43 lines 36-38. Further motivation is found for purposes of calculating “the number of gates” which “can be employed as a measure of the area of the logic cone[s].” See Mariani paragraph 43 lines 58-60.
Claim 8 further recites “wherein the downstream comparison points comprise fan-out nodes.” Tuzov does not explicitly disclose identifying upstream and downstream comparison points. However, in analogous art of simulating faults in integrated circuit designs, Mariani paragraph 43 lines 36-38 teaches “extraction of the information relative to the input logic cones and/or the output cones corresponding to each register is envisaged.” Mariani paragraph 43 lines 46-50 teach:
in the case of a gate-level description, this information is extracted from the netlist, employing commands available in the synthesis tool, in order to extract the gates that compose the "fan-in" and "fan-out" of each elementary part EP, intended as a register.
Identifying the “fan-in” and “fan-out” of the elementary parts (EPs) is identifying a nearest set of upstream and downstream comparison points.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov and Mariani. One having ordinary skill in the art would have found motivation to use extracting the fan-in and fan-out of registers into the system of accurately assessing HDL designs for the advantageous purpose of extracting information about the input and output logic cones of registers in the design. See Mariani paragraph 43 lines 36-38. Further motivation is found for purposes of calculating “the number of gates” which “can be employed as a measure of the area of the logic cone[s].” See Mariani paragraph 43 lines 58-60.
Claim 8 further recites “and the upstream comparison points comprise fan-in nodes.” Tuzov does not explicitly disclose identifying upstream and downstream comparison points. However, in analogous art of simulating faults in integrated circuit designs, Mariani paragraph 43 lines 36-38 teaches “extraction of the information relative to the input logic cones and/or the output cones corresponding to each register is envisaged.” Mariani paragraph 43 lines 46-50 teach:
in the case of a gate-level description, this information is extracted from the netlist, employing commands available in the synthesis tool, in order to extract the gates that compose the "fan-in" and "fan-out" of each elementary part EP, intended as a register.
Identifying the “fan-in” and “fan-out” of the elementary parts (EPs) is identifying a nearest set of upstream and downstream comparison points.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov and Mariani. One having ordinary skill in the art would have found motivation to use extracting the fan-in and fan-out of registers into the system of accurately assessing HDL designs for the advantageous purpose of extracting information about the input and output logic cones of registers in the design. See Mariani paragraph 43 lines 36-38. Further motivation is found for purposes of calculating “the number of gates” which “can be employed as a measure of the area of the logic cone[s].” See Mariani paragraph 43 lines 58-60.
Claim 8 further recites “wherein the fan-out nodes and fan-in nodes are correlated with the RTL logic to generate a set of fan-out nodes and fan-in nodes that define end points of the GL netlist logic.” Mariani paragraph 43 lines 28-31 teach “Since the list originates from a description at the RTL level (register-transfer-level), the registers are the base elements of this description and are therefore employed in order to identify the elementary parts EP.” Mariani, as discussed above, paragraph 43 lines 48-49 teach “to extract the gates that compose the ‘fan-in’ and ‘fan-out’ of each elementary part EP, intended as a register.”
Without loss of generality, the gates that compose each elementary part are end points of the GL netlist logic. These nodes that compose the EPs are correlated with the corresponding description at the RTL level that are the base elements employed to identify the elementary parts EP.
Dependent claim 14 is substantially similar to claim 7 above and is rejected for the same reasons.
Claim 15 recites “15. A system to form a minimum logic cloud for hybrid Register Transfer Level (RTL)/gate-level (GL) fault injection.” Tuzov title discloses “Speeding-up simulation-based fault injection.” Tuzov abstract teaches “It relies on the use of mixed-level HDL-assemblies, where the implementation-level model of the fault injection target coexists with the rest of system structures, that are modeled at higher levels of abstraction.” Simulation based fault injection is performing fault injection simulation. Using the mixed-level model is using the respective hybrid RTL/GL netlist code.
As discussed below, the optimized hybrid RTL/GL fault injection excludes flip-flops and other memory devices. Therefore it forms a minimum logic cloud. In particular, see discussion of Chen column 6 lines 25-29 below.
Claim 15 further recites “the system comprising: a processor to perform a hybrid RTL/GL fault injection simulation of a hardware design; and a memory coupled to the processor to store the hardware design.” Tuzov page 55 right column first paragraph discloses “virtual processors” and “processor load” which indicates execution by processors.
Tuzov page 55 left column second paragraph lines 9-10 disclose “different available computing resources: using grid computing facilities or multicore machines.” Grid computing facilities and multicore machines have respective memory or disk storage with software instructions stored thereon.
Tuzov title discloses “Speeding-up simulation-based fault injection.” Tuzov abstract teaches “It relies on the use of mixed-level HDL-assemblies, where the implementation-level model of the fault injection target coexists with the rest of system structures, that are modeled at higher levels of abstraction.” Simulation based fault injection is performing fault injection simulation. Using the mixed-level model is using the respective hybrid RTL/GL netlist code.
Claim 15 further recites “wherein the processor is to: generate a list of one or more fault nodes in a GL netlist for the hardware design.” Tuzov page 54 left column second paragraph discloses:
Once the mixed-level model is available, the implementation-level model of the target unit is parsed, according to the naming convention of the selected synthesis tool (Xilinx’s XST in this case), to identify existing fault injection points according to the implementation-level primitives defined in the vendor library.
Identifying fault injection points in the implementation-level model is generating a list of one or more fault nodes in a gate-level netlist hardware design. See definition of “implementation-level model” at Tuzov page 52 left column first paragraph stating it is the placed and routed “gate-level netlist.”
Claim 15 further recites “map functionally equivalent comparison points between RTL logic for the hardware design and GL netlist of the hardware design.” Tuzov page 53 right column last paragraph to page 54 first paragraph discloses:
Building this mixed model is not as straightforward is it could seem. First, a hierarchical netlist should be obtained from the source RTL model by enabling the Keep Hierarchy synthesis option. … the interfaces between the implementation-level model and the RTL model should be reconnected.
The RTL model corresponds with the RTL logic. The implementation-level model corresponds with GL netlist logic. The interface connections between the RTL model and implementation-level model is an equivalency mapping between the two.
Claim 15 further recites “identify a nearest set of downstream comparison points for one or more logic paths for the one or more fault nodes; identify a nearest set of upstream comparison points for the one or more identified downstream comparison points.” Tuzov page 53 right column last paragraph to page 54 first paragraph discloses:
Building this mixed model is not as straightforward is it could seem. First, a hierarchical netlist should be obtained from the source RTL model by enabling the Keep Hierarchy synthesis option. … the interfaces between the implementation-level model and the RTL model should be reconnected.
The hierarchy of the netlist synthesis corresponds with identified logic paths and respective sets of points.
But Tuzov does not explicitly disclose identifying upstream and downstream comparison points. However, in analogous art of simulating faults in integrated circuit designs, Mariani paragraph 43 lines 36-38 teaches “extraction of the information relative to the input logic cones and/or the output cones corresponding to each register is envisaged.” Mariani paragraph 43 lines 46-50 teach:
in the case of a gate-level description, this information is extracted from the netlist, employing commands available in the synthesis tool, in order to extract the gates that compose the "fan-in" and "fan-out" of each elementary part EP, intended as a register.
Identifying the “fan-in” and “fan-out” of the elementary parts (EPs) is identifying a nearest set of upstream and downstream comparison points.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov and Mariani. One having ordinary skill in the art would have found motivation to use extracting the fan-in and fan-out of registers into the system of accurately assessing HDL designs for the advantageous purpose of extracting information about the input and output logic cones of registers in the design. See Mariani paragraph 43 lines 36-38. Further motivation is found for purposes of calculating “the number of gates” which “can be employed as a measure of the area of the logic cone[s].” See Mariani paragraph 43 lines 58-60.
Claim 15 further recites “form a minimum logic cloud by replacing the RTL logic with equivalent GL netlist logic to provide a hybrid RTL/GL netlist through a combination of substituting GL netlist logic including the one or more fault nodes.” Tuzov page 53 right column last paragraph to page 54 first paragraph discloses:
Building this mixed model is not as straightforward is it could seem. First, a hierarchical netlist should be obtained from the source RTL model by enabling the Keep Hierarchy synthesis option. … the interfaces between the implementation-level model and the RTL model should be reconnected.
Building the mixed model is replacing respective RTL logic with equivalent gate-level (GL) netlist logic. See further Tuzov page 54 figure 2. The RTL model corresponds with the RTL logic. The implementation-level model corresponds with GL netlist logic. The interface connections between the RTL model and implementation-level model is an equivalency mapping between the two.
Claim 15 further recites “and reducing the GL netlist logic into equivalent Boolean expressions or a truth table that represents and provides access to the one or more fault nodes.” From the above list of alternatives the Examiner is selecting “Boolean expressions.”
Neither Tuzov nor Mariani explicitly disclose reducing the GL netlist into equivalent Boolean expressions; however, in analogous art of circuit design emulation, Chen column 6 lines 25-29 teaches:
The non-optimized gate level netlist is then processed (step 70) to determine the appropriate Boolean equation for each logic block's internal signals using well-known schematic diagram logic analysis tools and to identify all memory devices (e.g. flip-flops, latches, RAMs, ROMs) defined by the non-optimized gate level netlist (step 70).
Processing the gate level netlist to determine an appropriate Boolean equation is reducing the gate level (GL) netlist logic into equivalent Boolean expressions. Identified memory devices correspond with one or more fault node locations.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov, Mariani, and Chen. One having ordinary skill in the art would have found motivation to use determining appropriate Boolean equations of netlists into the system of simulating complex circuit designs for the advantageous purpose of emulating equivalent waveform data while enabling a designer to debug a circuit at the register transfer level (RTL). See Chen column 7 lines 40-46 and column 8 lines 6-9.
Claim 15 further recites “and perform fault injection simulating using the hybrid RTL/GL netlist code.” Tuzov title discloses “Speeding-up simulation-based fault injection.” Tuzov abstract teaches “It relies on the use of mixed-level HDL-assemblies, where the implementation-level model of the fault injection target coexists with the rest of system structures, that are modeled at higher levels of abstraction.” Simulation based fault injection is performing fault injection simulation. Using the mixed-level model is using the respective hybrid RTL/GL netlist code discussed above.
Regarding fault injection of the gate level netlist Boolean expressions taught by Chen discussed above, see further Chen column 6 line 66 to column 7 line 2 (“to emulate behavior of the circuit … in response to a set of input signals”).
Claim 15 further recites “wherein the downstream comparison points and the upstream comparison points comprise the equivalent GL netlist logic influenced by the one or more fault nodes and correspond to the RTL logic to be replaced.” Tuzov does not explicitly disclose identifying upstream and downstream comparison points. However, in analogous art of simulating faults in integrated circuit designs, Mariani paragraph 43 lines 36-38 teaches “extraction of the information relative to the input logic cones and/or the output cones corresponding to each register is envisaged.” Mariani paragraph 43 lines 46-50 teach:
in the case of a gate-level description, this information is extracted from the netlist, employing commands available in the synthesis tool, in order to extract the gates that compose the "fan-in" and "fan-out" of each elementary part EP, intended as a register.
Identifying the “fan-in” and “fan-out” of the elementary parts (EPs) is identifying a nearest set of upstream and downstream comparison points.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov and Mariani. One having ordinary skill in the art would have found motivation to use extracting the fan-in and fan-out of registers into the system of accurately assessing HDL designs for the advantageous purpose of extracting information about the input and output logic cones of registers in the design. See Mariani paragraph 43 lines 36-38. Further motivation is found for purposes of calculating “the number of gates” which “can be employed as a measure of the area of the logic cone[s].” See Mariani paragraph 43 lines 58-60.
Claim 15 further recites “wherein the downstream comparison points comprise fan-out nodes.” Tuzov does not explicitly disclose identifying upstream and downstream comparison points. However, in analogous art of simulating faults in integrated circuit designs, Mariani paragraph 43 lines 36-38 teaches “extraction of the information relative to the input logic cones and/or the output cones corresponding to each register is envisaged.” Mariani paragraph 43 lines 46-50 teach:
in the case of a gate-level description, this information is extracted from the netlist, employing commands available in the synthesis tool, in order to extract the gates that compose the "fan-in" and "fan-out" of each elementary part EP, intended as a register.
Identifying the “fan-in” and “fan-out” of the elementary parts (EPs) is identifying a nearest set of upstream and downstream comparison points.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov and Mariani. One having ordinary skill in the art would have found motivation to use extracting the fan-in and fan-out of registers into the system of accurately assessing HDL designs for the advantageous purpose of extracting information about the input and output logic cones of registers in the design. See Mariani paragraph 43 lines 36-38. Further motivation is found for purposes of calculating “the number of gates” which “can be employed as a measure of the area of the logic cone[s].” See Mariani paragraph 43 lines 58-60.
Claim 15 further recites “and the upstream comparison points comprise fan-in nodes.” Tuzov does not explicitly disclose identifying upstream and downstream comparison points. However, in analogous art of simulating faults in integrated circuit designs, Mariani paragraph 43 lines 36-38 teaches “extraction of the information relative to the input logic cones and/or the output cones corresponding to each register is envisaged.” Mariani paragraph 43 lines 46-50 teach:
in the case of a gate-level description, this information is extracted from the netlist, employing commands available in the synthesis tool, in order to extract the gates that compose the "fan-in" and "fan-out" of each elementary part EP, intended as a register.
Identifying the “fan-in” and “fan-out” of the elementary parts (EPs) is identifying a nearest set of upstream and downstream comparison points.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov and Mariani. One having ordinary skill in the art would have found motivation to use extracting the fan-in and fan-out of registers into the system of accurately assessing HDL designs for the advantageous purpose of extracting information about the input and output logic cones of registers in the design. See Mariani paragraph 43 lines 36-38. Further motivation is found for purposes of calculating “the number of gates” which “can be employed as a measure of the area of the logic cone[s].” See Mariani paragraph 43 lines 58-60.
Claim 15 further recites “wherein the fan-out nodes and fan-in nodes are correlated with the RTL logic to generate a set of fan-out nodes and fan-in nodes that define end points of the GL netlist logic.” Mariani paragraph 43 lines 28-31 teach “Since the list originates from a description at the RTL level (register-transfer-level), the registers are the base elements of this description and are therefore employed in order to identify the elementary parts EP.” Mariani, as discussed above, paragraph 43 lines 48-49 teach “to extract the gates that compose the ‘fan-in’ and ‘fan-out’ of each elementary part EP, intended as a register.”
Without loss of generality, the gates that compose each elementary part are end points of the GL netlist logic. These nodes that compose the EPs are correlated with the corresponding description at the RTL level that are the base elements employed to identify the elementary parts EP.
Dependent Claims 2, 9, and 16
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tuzov, Mariani, and Chen as applied to claims 1, 8, and 15 above, and further in view of US patent 10,768,227 B2 Pillay, et al. [herein “Pillay”].
Claim 2 further recites “2. The method of claim 1, wherein the said mapping is performed using logic equivalency checking (LEC).” Neither Tuzov nor Mariani nor Chen explicitly disclose logic equivalency checking (LEC); however, in analogous art of electronic design automation tools, Pillay column 5 lines 39-44 teach “these tools accept as inputs design files 161 and macro lists 163, and generate output design files 165 which preferably include testbench (TB) and test cases 167 for error resiliency checks, and SEC/LEC scripts 169 (or LEC scripts 170, in the case of RadioScope tool 108) for formal equivalency checks.” LEC scripts for formal equivalency checks are using logic equivalency checking (LEC).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov, Mariani, Chen, and Pillay. One having ordinary skill in the art would have found motivation to use formal equivalency checking into the system of accurately assessing HDL designs for the advantageous purpose of reduce the time required to simulate designs. See Pillay column 1 lines 43-46. Further motivation to combine if found for the advantageous purpose of performing a coverage analysis of the design. See Pillay column 5 lines 15-25.
Dependent claims 9 and 16 are substantially similar to claim 2 above and are rejected for the same reasons.
Dependent Claims 3, 10, and 17
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tuzov, Mariani, and Chen as applied to claims 1, 8, and 15 above, and further in view of US patent 8,122,399 B2 Bowers, et al. [herein “Bowers”].
Claim 3 further recites “3. The method of claim 1, wherein a result of said mapping is stored in a one-to-one (1:1) database or a one-to-many (1:M) database.” From the above list of alternatives the Examiner is selecting “stored in a one-to-one (1:1) database.”
Mariani paragraph 44 teaches:
The information on elementary parts EP and their composition can be inserted into informative structures, such as a database with a record for every elementary part EP, containing information on the gates that the input and/or output logic cone comprises and one or more of the extracted parameters discussed above, such as the gate count.
The gate input and logic cones correspond with identified sets of upstream and downstream comparison points corresponding to equivalent netlist logic. This information on the elementary parts is the result of the above discussed said mapping.
But neither Tuzov nor Mariani nor Chen explicitly disclose a one-to-one database; however, in analogous art of designing and manufacturing integrated circuits, Bowers column 15 lines 57-59 teaches “Each netlist in the RTL no-touch gate-level netlist database (element 444) may have a one-to-one correspondence to a corresponding element in the behavioral RTL (element 430).” A database with a one-to-one correspondence is a one-to-one database. Storing the correspondence between gate-level netlist elements and the RTL model is storing the mapping.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov, Mariani, Chen, and Bowers. One having ordinary skill in the art would have found motivation to use a one-to-one mapping into the system of accurately assessing HDL designs for the advantageous purpose of iteratively synthesizing the gate-level model from the RTL behavioral model. See Bowers column 14 line 27 and Bowers column 15 lines 48-65.
Dependent claims 10 and 17 are substantially similar to claim 3 above and are rejected for the same reasons.
Dependent Claims 21-23
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tuzov and Mariani as applied to claims 1, 8, and 15 above, and further in view of US patent 9,021,409 B2 Vasudevan, et al. [herein “Vasudevan”].
Claim 21 further recites “The method of claim 1, wherein the end points of the GL netlist logic include all logic influenced by a selected fault node.” Tuzov does not explicitly disclose identifying upstream and downstream comparison points.
Mariani paragraph 43 lines 36-38 teaches “extraction of the information relative to the input logic cones and/or the output cones corresponding to each register is envisaged.” But Mariani does not define the logic cones as consisting of nodes which influence nodes.
However, in analogous art of circuit design verification, Vasudevan column 7 lines 61-63 teaches “The logic cone of a signal consists of all of the inputs which can influence the value of a given output.” Vasudevan column 7 line 57 uses the term “cone-of-influence” which appears to be what the phrase “logic cone” is short for.
Motivation to combine Vasudevan with Mariani as a dictionary reference to clarify what is meant by Mariani paragraph 43 lines 36-38 use of the term “logic cone.”
Furthermore, it would also have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tuzov, Mariani, and Vasudevan. One having ordinary skill in the art would have found motivation to use all inputs which can influence a value into the system of accurately assessing HDL designs for the advantageous purpose of restricting analysis to only those which are related. See Vasudevan column 7 line 60 to column 8 line 3.
Dependent claims 22 and 23 are substantially similar to claims 21 above and are rejected for the same reasons.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        27 July 2022